       5:20-cv-03625-KDW           Date Filed 07/27/21      Entry Number 24       Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA

    Darren Glenn Barnhart,                        )   Civil Action No. 5:20-3625 -KDW
                                                  )
                                     Plaintiff,   )
                                                  )                 ORDER
                        vs.                       )
    Kilolo Kijakazi, 1 Acting Commissioner        )
    of Social Security,                           )
                                                  )
                                   Defendant.


        This matter is before the court on Defendant’s Motion to Remand Pursuant to Sentence

Four of 42 U.S.C. § 405(g). ECF No. 22. In the Motion, counsel for the Commissioner advised

that counsel for Plaintiff planned to file a response to the motion. Id. at 1. However, the deadline

for filing any such response, July 16, 2021, has passed; Plaintiff has not responded to the Motion

to Remand or otherwise communicated with the court. Accordingly, Defendant’s Motion is

granted. This case is reversed and remanded to the Commissioner pursuant to the fourth sentence

of 42 U.S.C. § 405(g). On remand, the Appeals Council will refer Plaintiff’s case to an

administrative law judge to further evaluate Plaintiff’s claims and, if warranted, offer Plaintiff the

opportunity for a hearing, take any necessary actions to complete the administrative record, and

issue a new decision.

        IT IS SO ORDERED.




July 27, 2021                                                  Kaymani D. West
Florence, South Carolina                                       United States Magistrate Judge

1
 Recently, Kilolo Kijakazi became the Acting Commissioner of Social Security. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, the court substitutes Kilolo Kijakazi for Andrew
Saul as Defendant in this action.
